FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4321 JPMORGAN VALUE OPPORTUNITIES FUND, INC. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of principal executive offices) JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Name and address of agent for service) Registrant's Telephone Number, Including Area Code: (202) 842-5665 Date of fiscal year end: June 30 Date of reporting period: July 1, 2009 - June 30, 2010 Company Name Ticker Symbol Security Meeting Date Item Proposal Type Vote For/Against Mgmt ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: R.J. ALPERN Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: R.S. AUSTIN Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: W.M. DALEY Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: W.J. FARRELL Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: H.L. FULLER Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: W.A. OSBORN Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: D.A.L. OWEN Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: R.S. ROBERTS Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: S.C. SCOTT III Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: W.D. SMITHBURG Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: G.F. TILTON Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 1 ELECTION OF DIRECTOR: M.D. WHITE Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management For For ABBOTT LABORATORIES ABT 23-Apr-2010 3 SHAREHOLDER PROPOSAL-ADVISORY VOTE Shareholder Against For ABBOTT LABORATORIES ABT 23-Apr-2010 4 SHAREHOLDER PROPOSAL-SPECIAL SHAREHOLDER MEETINGS Shareholder Against For ACE LIMITED ACE H0023R105 19-May-2010 1 ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management For For ACE LIMITED ACE H0023R105 19-May-2010 1 ELECTION OF DIRECTOR: PETER MENIKOFF Management For For ACE LIMITED ACE H0023R105 19-May-2010 1 ELECTION OF DIRECTOR: ROBERT RIPP Management For For ACE LIMITED ACE H0023R105 19-May-2010 1 ELECTION OF DIRECTOR: THEODORE E.SHASTA Management For For ACE LIMITED ACE H0023R105 19-May-2010 2 AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO THE TREATMENT OF ABSTENTIONS AND BROKER NON-VOTES Management For For ACE LIMITED ACE H0023R105 19-May-2010 4 ALLOCATION OF DISPOSABLE PROFIT Management For For ACE LIMITED ACE H0023R105 19-May-2010 5 DISCHARGE OF THE BOARD OF DIRECTORS Management For For ACE LIMITED ACE H0023R105 19-May-2010 6 AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL Management For For ACE LIMITED ACE H0023R105 19-May-2010 8 APPROVAL OF THE ACE LIMITED 2004 LONG-TERM INCENTIVE PLAN AS AMENDED THROUGH THE FIFTH AMENDMENT Management Against Against ACE LIMITED ACE H0023R105 19-May-2010 9 APPROVAL OF THE PAYMENT OF A DIVIDEND IN THE FORM OF A DISTRIBUTION THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES Management For For ACE LIMITED ACE H0023R105 19-May-2010 3A APPROVAL OF THE ANNUAL REPORT Management For For ACE LIMITED ACE H0023R105 19-May-2010 3B APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED Management For For ACE LIMITED ACE H0023R105 19-May-2010 3C APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS Management For For ACE LIMITED ACE H0023R105 19-May-2010 7A ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For ACE LIMITED ACE H0023R105 19-May-2010 7B RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2010 Management For For ACE LIMITED ACE H0023R105 19-May-2010 7C ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: FRANK M. CLARK Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: BETSY Z. COHEN Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: ROGER N. FARAH Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: EARL G. GRAVES Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: GERALD GREENWALD Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE Management For For AETNA INC. AET 00817Y108 21-May-2010 1 ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For AETNA INC. AET 00817Y108 21-May-2010 2 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For AETNA INC. AET 00817Y108 21-May-2010 3 APPROVAL OF AETNA INC. 2 Management For For AETNA INC. AET 00817Y108 21-May-2010 4 APPROVAL OF AETNA INC. 2010 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN Management For For AETNA INC. AET 00817Y108 21-May-2010 5 APPROVAL OF AETNA INC. 2 Management For For AETNA INC. AET 00817Y108 21-May-2010 6 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Against For AETNA INC. AET 00817Y108 21-May-2010 7 SHAREHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN Shareholder Against For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: DANIEL P. AMOS Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: PAUL S. AMOS II Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: MICHAEL H. ARMACOST Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: KRISS CLONINGER III Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: JOE FRANK HARRIS Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: CHARLES B. KNAPP Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: BARBARA K. RIMER, DR. PH Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: MARVIN R. SCHUSTER Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: DAVID GARY THOMPSON Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: ROBERT L. WRIGHT Management For For AFLAC INCORPORATED AFL 03-May-2010 1 ELECTION OF DIRECTOR: TAKURO YOSHIDA Management For For AFLAC INCORPORATED AFL 03-May-2010 2 TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE OVERALL EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES EMPLOYED BY THE COMPANY, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE TABULAR DISCLOSURE REGARDING NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT." Management Abstain Against AFLAC INCORPORATED AFL 03-May-2010 3 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 1 ELECTION OF DIRECTOR: WILLIAM L. DAVIS III Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 1 ELECTION OF DIRECTOR: W. DOUGLAS FORD Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 1 ELECTION OF DIRECTOR: EVERT HENKES Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 1 ELECTION OF DIRECTOR: MARGARET G. MCGLYNN Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2010. Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 28-Jan-2010 3 APPROVAL OF THE LONG-TERM INCENTIVE PLAN. APPROVE AMENDMENTS TO THE LONG-TERM INCENTIVE PLAN. Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. ARE 27-May-2010 1 ELECTION OF DIRECTOR: JOEL S. MARCUS Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. ARE 27-May-2010 1 ELECTION OF DIRECTOR: RICHARD B. JENNINGS Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. ARE 27-May-2010 1 ELECTION OF DIRECTOR: JOHN L. ATKINS, III Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. ARE 27-May-2010 1 ELECTION OF DIRECTOR: RICHARD H. KLEIN Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. ARE 27-May-2010 1 ELECTION OF DIRECTOR: JAMES H. RICHARDSON Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. ARE 27-May-2010 1 ELECTION OF DIRECTOR: MARTIN A. SIMONETTI Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. ARE 27-May-2010 1 ELECTION OF DIRECTOR: ALAN G. WALTON Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. ARE 27-May-2010 2 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S AMENDED AND RESTATED 1 Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. ARE 27-May-2010 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For AMERICAN WATER WORKS COMPANY, INC. AWK 07-May-2010 1 ELECTION OF DIRECTOR: STEPHEN P. ADIK Management For For AMERICAN WATER WORKS COMPANY, INC. AWK 07-May-2010 1 ELECTION OF DIRECTOR: DONALD L. CORRELL Management For For AMERICAN WATER WORKS COMPANY, INC. AWK 07-May-2010 1 ELECTION OF DIRECTOR: MARTHA CLARK GOSS Management For For AMERICAN WATER WORKS COMPANY, INC. AWK 07-May-2010 1 ELECTION OF DIRECTOR: JULIE A. DOBSON Management For For AMERICAN WATER WORKS COMPANY, INC. AWK 07-May-2010 1 ELECTION OF DIRECTOR: RICHARD R. GRIGG Management For For AMERICAN WATER WORKS COMPANY, INC. AWK 07-May-2010 1 ELECTION OF DIRECTOR: JULIA L. JOHNSON Management For For AMERICAN WATER WORKS COMPANY, INC. AWK 07-May-2010 1 ELECTION OF DIRECTOR: GEORGE MACKENZIE Management For For AMERICAN WATER WORKS COMPANY, INC. AWK 07-May-2010 1 ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO Management For For AMERICAN WATER WORKS COMPANY, INC. AWK 07-May-2010 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management For For ANADARKO PETROLEUM CORPORATION APC 18-May-2010 1 ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For ANADARKO PETROLEUM CORPORATION APC 18-May-2010 1 ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For ANADARKO PETROLEUM CORPORATION APC 18-May-2010 1 ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For ANADARKO PETROLEUM CORPORATION APC 18-May-2010 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Management For For ANADARKO PETROLEUM CORPORATION APC 18-May-2010 3 STOCKHOLDER PROPOSAL - AMENDMENT TO NON-DISCRIMINATION POLICY. Shareholder Against For ANADARKO PETROLEUM CORPORATION APC 18-May-2010 4 STOCKHOLDER PROPOSAL - AMENDMENT TO BY-LAWS: REIMBURSEMENT OF PROXY EXPENSES. Shareholder Against For ANNALY CAPITAL MANAGEMENT, INC. NLY 27-May-2010 1 ELECTION OF DIRECTOR: KEVIN P. BRADY Management For For ANNALY CAPITAL MANAGEMENT, INC. NLY 27-May-2010 1 ELECTION OF DIRECTOR: E. WAYNE NORDBERG Management For For ANNALY CAPITAL MANAGEMENT, INC. NLY 27-May-2010 2 A PROPOSAL TO APPROVE THE 2 Management For For ANNALY CAPITAL MANAGEMENT, INC. NLY 27-May-2010 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE 2 Management For For APACHE CORPORATION APA 06-May-2010 1 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Management For For APACHE CORPORATION APA 06-May-2010 2 ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM Management For For APACHE CORPORATION APA 06-May-2010 3 ELECTION OF DIRECTOR: F.H. MERELLI Management For For APACHE CORPORATION APA 06-May-2010 4 RATIFICATION OF ERNST & YOUNG AS APACHE'S INDEPENDENT AUDITORS. Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: AART J. DE GEUS Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: STEPHEN R. FORREST Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: THOMAS J. IANNOTTI Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: ALEXANDER A. KARSNER Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: GERHARD H. PARKER Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: WILLEM P. ROELANDTS Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: MICHAEL R. SPLINTER Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 1 ELECTION OF DIRECTOR: ROBERT H. SWAN Management For For APPLIED MATERIALS, INC. AMAT 09-Mar-2010 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JAMES P. KELLY Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JON C. MADONNA Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: LYNN M. MARTIN Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For AT&T INC. T 00206R102 30-Apr-2010 1 ELECTION OF DIRECTOR: PATRICIA P. UPTON Management For For AT&T INC. T 00206R102 30-Apr-2010 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For AT&T INC. T 00206R102 30-Apr-2010 3 CUMULATIVE VOTING. Shareholder Against For AT&T INC. T 00206R102 30-Apr-2010 4 PENSION CREDIT POLICY. Shareholder For Against AT&T INC. T 00206R102 30-Apr-2010 5 ADVISORY VOTE ON COMPENSATION. Shareholder Against For AT&T INC. T 00206R102 30-Apr-2010 6 SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For AVNET, INC. AVT 05-Nov-2009 1 ELECTION OF DIRECTOR: ELEANOR BAUM Management No Vote AVNET, INC. AVT 05-Nov-2009 1 ELECTION OF DIRECTOR: J. VERONICA BIGGINS Management No Vote AVNET, INC. AVT 05-Nov-2009 1 ELECTION OF DIRECTOR: LAWRENCE W. CLARKSON Management No Vote AVNET, INC. AVT 05-Nov-2009 1 ELECTION OF DIRECTOR: EHUD HOUMINER Management No Vote AVNET, INC. AVT 05-Nov-2009 1 ELECTION OF DIRECTOR: FRANK R. NOONAN Management No Vote AVNET, INC. AVT 05-Nov-2009 1 ELECTION OF DIRECTOR: RAY M. ROBINSON Management No Vote AVNET, INC. AVT 05-Nov-2009 1 ELECTION OF DIRECTOR: WILLIAM P. SULLIVAN Management No Vote AVNET, INC. AVT 05-Nov-2009 1 ELECTION OF DIRECTOR: GARY L. TOOKER Management No Vote AVNET, INC. AVT 05-Nov-2009 1 ELECTION OF DIRECTOR: ROY VALLEE Management No Vote AVNET, INC. AVT 05-Nov-2009 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 3, 2010. Management No Vote BAKER HUGHES INCORPORATED BHI 31-Mar-2010 1 PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF BAKER HUGHES COMMON STOCK PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 30, 2009, BY AND AMONG BAKER HUGHES INCORPORATED, BSA ACQUISITION LLC AND BJ SERVICES COMPANY (AS IT MAY BE AMENDED FROM TIME TO TIME). Management For For BAKER HUGHES INCORPORATED BHI 31-Mar-2010 2 PROPOSAL TO APPROVE THE AMENDMENT TO THE BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For BAKER HUGHES INCORPORATED BHI 31-Mar-2010 3 PROPOSAL TO APPROVE THE AMENDMENT TO THE BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For BAKER HUGHES INCORPORATED BHI 31-Mar-2010 4 ANY PROPOSAL TO AUTHORIZE THE BAKER HUGHES BOARD OF DIRECTORS, IN ITS DISCRETION, TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING. Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: LARRY D. BRADY Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: CHAD C. DEATON Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES A. LASH Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: J.W. STEWART Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES L. PAYNE Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 3 MANAGEMENT PROPOSAL NO. 1 REGARDING THE APPROVAL OF AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION THAT WOULD, SUBJECT TO ANY LIMITATIONS THAT MAY BE IMPOSED IN THE BYLAWS, REQUIRE OUR CORPORATE SECRETARY TO CALL SPECIAL STOCKHOLDER MEETINGS FOLLOWING A REQUEST FROM THE HOLDERS OF 25% OF OUR VOTING STOCK Management For For BAKER HUGHES INCORPORATED BHI 22-Apr-2010 4 STOCKHOLDER PROPOSAL NO. 1 REGARDING MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS Shareholder Against For BANK OF AMERICA CORPORATION BAC 23-Feb-2010 1 A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA CORPORATION AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 10 BILLION TO 11.3 BILLION. Management For For BANK OF AMERICA CORPORATION BAC 23-Feb-2010 2 A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL SET FORTH IN ITEM 1. Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: SUSAN S. BIES Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM P. BOARDMAN Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS J. MAY Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: DONALD E. POWELL Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 2 A PROPOSAL TO RATIFY THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 3 A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 11.3 BILLION TO 12.8 BILLION Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 4 AN ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION Management Abstain Against BANK OF AMERICA CORPORATION BAC 28-Apr-2010 5 A PROPOSAL TO APPROVE AN AMENDMENT TO THE 2 Management For For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 6 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT Shareholder Against For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 7 STOCKHOLDER PROPOSAL - NON-DEDUCTIBLE PAY Shareholder Against For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 8 STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDER MEETINGS Shareholder Against For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 9 STOCKHOLDER PROPOSAL - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 10 STOCKHOLDER PROPOSAL - SUCCESSION PLANNING Shareholder Against For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 11 STOCKHOLDER PROPOSAL - DERIVATIVES TRADING Shareholder Against For BANK OF AMERICA CORPORATION BAC 28-Apr-2010 12 STOCKHOLDER PROPOSAL - RECOUP INCENTIVE COMPENSATION Shareholder Against For BAXTER INTERNATIONAL INC. BAX 04-May-2010 1 ELECTION OF DIRECTOR: BLAKE E. DEVITT Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 1 ELECTION OF DIRECTOR: JOHN D. FORSYTH Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 1 ELECTION OF DIRECTOR: GAIL D. FOSLER Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 1 ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BAXTER INTERNATIONAL INC. BAX 04-May-2010 3 SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. Shareholder For Against BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN A. ALLISON IV Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JENNIFER S. BANNER Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: K. DAVID BOYER, JR. Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: ANNA R. CABLIK Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: RONALD E. DEAL Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: BARRY J. FITZPATRICK Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: J.L. GLOVER, JR. Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: L. VINCENT HACKLEY, PHD Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JANE P. HELM Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN P. HOWE III, M.D. Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: KELLY S. KING Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: JAMES H. MAYNARD Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: ALBERT O. MCCAULEY Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: J. HOLMES MORRISON Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: NIDO R. QUBEIN Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS E. SKAINS Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS N. THOMPSON Management For For BB&T CORPORATION BBT 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN T. WILLIAMS Management For For BB&T CORPORATION BBT 27-Apr-2010 2 TO APPROVE AN AMENDMENT TO THE CORPORATION'S ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF THE CORPORATION'S COMMON STOCK, PAR VALUE $5.00 PER SHARE. Management For For BB&T CORPORATION BBT 27-Apr-2010 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS BB&T'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For BB&T CORPORATION BBT 27-Apr-2010 4 VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT BB&T'S POLITICAL CONTRIBUTIONS & RELATED POLICIES & PROCEDURES. Shareholder Against For BB&T CORPORATION BBT 27-Apr-2010 5 TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE CORPORATION'S BYLAWS TO REQUIRE AN INDEPENDENT CHAIR OF THE BOARD OF DIRECTORS. Shareholder Against For BB&T CORPORATION BBT 27-Apr-2010 6 TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A REPORT ON BB&T'S OVERDRAFT POLICIES AND PRACTICES. Shareholder Against For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 1 ELECTION OF DIRECTOR: W. RONALD DIETZ Management For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 1 ELECTION OF DIRECTOR: LEWIS HAY, III Management For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 1 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE CORPORATION FOR 2010. Management For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 3 ADVISORY APPROVAL OF CAPITAL ONE'S 2 Management Abstain Against CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 4 STOCKHOLDER PROPOSAL REGARDING SENIOR EXECUTIVE STOCK RETENTION REQUIREMENTS. Shareholder Against For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 5 STOCKHOLDER PROPOSAL REGARDING BOARD DECLASSIFICATION. Shareholder For Against CELGENE CORPORATION CELG 16-Jun-2010 1 ELECTION OF DIRECTOR: SOL J. BARER, PH.D. Management For For CELGENE CORPORATION CELG 16-Jun-2010 1 ELECTION OF DIRECTOR: ROBERT J. HUGIN Management For For CELGENE CORPORATION CELG 16-Jun-2010 1 ELECTION OF DIRECTOR: MICHAEL D. CASEY Management For For CELGENE CORPORATION CELG 16-Jun-2010 1 ELECTION OF DIRECTOR: CARRIE S. COX Management For For CELGENE CORPORATION CELG 16-Jun-2010 1 ELECTION OF DIRECTOR: RODMAN L. DRAKE Management For For CELGENE CORPORATION CELG 16-Jun-2010 1 ELECTION OF DIRECTOR: GILLA KAPLAN, PH.D. Management For For CELGENE CORPORATION CELG 16-Jun-2010 1 ELECTION OF DIRECTOR: JAMES J. LOUGHLIN Management For For CELGENE CORPORATION CELG 16-Jun-2010 1 ELECTION OF DIRECTOR: ERNEST MARIO, PH.D. Management For For CELGENE CORPORATION CELG 16-Jun-2010 1 ELECTION OF DIRECTOR: WALTER L. ROBB, PH.D. Management For For CELGENE CORPORATION CELG 16-Jun-2010 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: S.H. ARMACOST Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: L.F. DEILY Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: R.E. DENHAM Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: R.J. EATON Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: C. HAGEL Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: E. HERNANDEZ Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: F.G. JENIFER Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: S. NUNN Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: D.B. RICE Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: K.W. SHARER Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: C.R. SHOEMATE Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: J.G. STUMPF Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: R.D. SUGAR Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: C. WARE Management For For CHEVRON CORPORATION CVX 26-May-2010 1 ELECTION OF DIRECTOR: J.S. WATSON Management For For CHEVRON CORPORATION CVX 26-May-2010 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For CHEVRON CORPORATION CVX 26-May-2010 3 AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS Management For For CHEVRON CORPORATION CVX 26-May-2010 4 APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 5 HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 6 DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 7 GUIDELINES FOR COUNTRY SELECTION Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 8 FINANCIAL RISKS FROM CLIMATE CHANGE Shareholder Against For CHEVRON CORPORATION CVX 26-May-2010 9 HUMAN RIGHTS COMMITTEE Shareholder Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: CAROL A. BARTZ Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: M. MICHELE BURNS Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: LARRY R. CARTER Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: BRIAN L. HALLA Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: MICHAEL K. POWELL Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: ARUN SARIN Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: STEVEN M. WEST Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 1 ELECTION OF DIRECTOR: JERRY YANG Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 2 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 5 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 6 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder No Vote CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 7 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder No Vote CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: ALAIN J.P. BELDA Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: TIMOTHY C. COLLINS Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD D. PARSONS Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: JUDITH RODIN Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For CITIGROUP INC. C 20-Apr-2010 1 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For CITIGROUP INC. C 20-Apr-2010 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For CITIGROUP INC. C 20-Apr-2010 3 PROPOSAL TO APPROVE AMENDMENTS TO THE CITIGROUP 2 Management For For CITIGROUP INC. C 20-Apr-2010 4 PROPOSAL TO APPROVE THE TARP REPAYMENT SHARES. Management For For CITIGROUP INC. C 20-Apr-2010 5 PROPOSAL TO APPROVE CITI'S 2 Management For For CITIGROUP INC. C 20-Apr-2010 6 PROPOSAL TO RATIFY THE TAX BENEFITS PRESERVATION PLAN. Management For For CITIGROUP INC. C 20-Apr-2010 7 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. Management For For CITIGROUP INC. C 20-Apr-2010 8 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP. Shareholder Against For CITIGROUP INC. C 20-Apr-2010 9 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For CITIGROUP INC. C 20-Apr-2010 10 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON COLLATERAL FOR OVER-THE-COUNTER DERIVATIVES TRADES. Shareholder Against For CITIGROUP INC. C 20-Apr-2010 11 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 10% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For CITIGROUP INC. C 20-Apr-2010 12 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVE OFFICERS RETAIN 75% OF THE SHARES ACQUIRED THROUGH COMPENSATION PLANS FOR TWO YEARS FOLLOWING TERMINATION OF EMPLOYMENT. Shareholder Against For CITIGROUP INC. C 20-Apr-2010 13 STOCKHOLDER PROPOSAL REQUESTING REIMBURSEMENT OF EXPENSES INCURRED BY A STOCKHOLDER IN A CONTESTED ELECTION OF DIRECTORS. Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: RUTH R. HARKIN Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: BOBBY S. SHACKOULS Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: KATHRYN C. TURNER Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 1 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 2 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For CONOCOPHILLIPS COP 20825C104 12-May-2010 3 BOARD RISK MANAGEMENT OVERSIGHT Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 4 GREENHOUSE GAS REDUCTION Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 5 OIL SANDS DRILLING Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 6 LOUISIANA WETLANDS Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 7 FINANCIAL RISKS OF CLIMATE CHANGE Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 8 TOXIC POLLUTION REPORT Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 9 GENDER EXPRESSION NON-DISCRIMINATION Shareholder Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 10 POLITICAL CONTRIBUTIONS Shareholder Against For COOPER INDUSTRIES PLC. CBE G24140108 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN G. BUTLER Management For For COOPER INDUSTRIES PLC. CBE G24140108 27-Apr-2010 1 ELECTION OF DIRECTOR: DAN F. SMITH Management For For COOPER INDUSTRIES PLC. CBE G24140108 27-Apr-2010 1 ELECTION OF DIRECTOR: GERALD B. SMITH Management For For COOPER INDUSTRIES PLC. CBE G24140108 27-Apr-2010 1 ELECTION OF DIRECTOR: MARK S. THOMPSON Management For For COOPER INDUSTRIES PLC. CBE G24140108 27-Apr-2010 2 TO CONSIDER THE COMPANY'S IRISH STATUTORY ACCOUNTS AND THE RELATED REPORTS OF THE DIRECTORS AND AUDITORS. Management For For COOPER INDUSTRIES PLC. CBE G24140108 27-Apr-2010 3 APPOINT ERNST & YOUNG AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING 12/31/2 Management For For COOPER INDUSTRIES PLC. CBE G24140108 27-Apr-2010 4 AUTHORIZE ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For COOPER INDUSTRIES PLC. CBE G24140108 27-Apr-2010 5 AUTHORIZE THE REISSUE PRICE RANGE OF TREASURY SHARES. Management For For CORNING INCORPORATED GLW 29-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management For For CORNING INCORPORATED GLW 29-Apr-2010 1 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For CORNING INCORPORATED GLW 29-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM D. SMITHBURG Management For For CORNING INCORPORATED GLW 29-Apr-2010 1 ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For CORNING INCORPORATED GLW 29-Apr-2010 1 ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For CORNING INCORPORATED GLW 29-Apr-2010 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For CORNING INCORPORATED GLW 29-Apr-2010 3 APPROVAL OF THE 2 Management For For CORNING INCORPORATED GLW 29-Apr-2010 4 APPROVAL OF THE 2-EMPLOYEE DIRECTORS. Management For For CORNING INCORPORATED GLW 29-Apr-2010 5 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For CORNING INCORPORATED GLW 29-Apr-2010 6 SHAREHOLDER PROPOSAL CONCERNING VOTING. Shareholder For Against COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: CRAIG ARNOLD Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: ROBERT H. BRUST Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: KATHY J. HERBERT Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: RICHARD J. MEELIA Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: TADATAKA YAMADA Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 1 ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 2 TO RECEIVE AND CONSIDER THE COMPANY'S IRISH STATUTORY ACCOUNTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS THEREON. Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 3 TO APPOINT INDEPENDENT AUDITORS AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 4 TO AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For COVIDIEN PLC COV G2554F105 16-Mar-2010 5 TO AUTHORIZE THE REISSUE PRICE RANGE OF TREASURY SHARES. (SPECIAL RESOLUTION) Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: EDWIN M. BANKS Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: C. DAVID BROWN II Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: MARIAN L. HEARD Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: WILLIAM H. JOYCE Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: JEAN-PIERRE MILLON Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: TERRENCE MURRAY Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: C.A. LANCE PICCOLO Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: SHELI Z. ROSENBERG Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: THOMAS M. RYAN Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 1 ELECTION OF DIRECTOR: RICHARD J. SWIFT Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 3 PROPOSAL TO ADOPT THE COMPANY'S 2 Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 4 PROPOSAL TO ADOPT AN AMENDMENT TO THE COMPANY'S CHARTER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. Management For For CVS CAREMARK CORPORATION CVS 12-May-2010 5 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For CVS CAREMARK CORPORATION CVS 12-May-2010 6 STOCKHOLDER PROPOSAL REGARDING PRINCIPLES TO STOP GLOBAL WARMING. Shareholder Against For DEERE & COMPANY DE 24-Feb-2010 1 ELECTION OF DIRECTOR: SAMUEL R. ALLEN Management For For DEERE & COMPANY DE 24-Feb-2010 1 ELECTION OF DIRECTOR: AULANA L. PETERS Management For For DEERE & COMPANY DE 24-Feb-2010 1 ELECTION OF DIRECTOR: DAVID B. SPEER Management For For DEERE & COMPANY DE 24-Feb-2010 2 COMPANY PROPOSAL #1 - AMEND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS Management For For DEERE & COMPANY DE 24-Feb-2010 3 COMPANY PROPOSAL #2 - AMEND THE JOHN DEERE OMNIBUS EQUITY AND INCENTIVE PLAN Management For For DEERE & COMPANY DE 24-Feb-2010 4 COMPANY PROPOSAL #3 - RE-APPROVE THE JOHN DEERE SHORT-TERM INCENTIVE BONUS PLAN Management For For DEERE & COMPANY DE 24-Feb-2010 5 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010 Management For For DEERE & COMPANY DE 24-Feb-2010 6 STOCKHOLDER PROPOSAL #1 - CEO PAY DISPARITY Shareholder Against For DEERE & COMPANY DE 24-Feb-2010 7 STOCKHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For DEERE & COMPANY DE 24-Feb-2010 8 STOCKHOLDER PROPOSAL #3 - SEPARATION OF CEO AND CHAIRMAN RESPONSIBILITIES Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: SAMUEL W. BODMAN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: JOHN T. DILLON Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 2 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 3 ON SHAREHOLDER SAY ON EXECUTIVE PAY Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 28-Apr-2010 4 ON AMENDMENT TO HUMAN RIGHTS POLICY Shareholder Against For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: TODD M. BLUEDORN Management For For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR Management For For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management For For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES E. GOLDEN Management For For EATON CORPORATION ETN 28-Apr-2010 1 ELECTION OF DIRECTOR: ERNIE GREEN Management For For EATON CORPORATION ETN 28-Apr-2010 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2010. Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: JAGJEET S. BINDRA Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: VANESSA C.L CHANG Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: FRANCE A. CORDOVA Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: THEODORE F. CRAVER, JR. Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES B. CURTIS Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: BRADFORD M. FREEMAN Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: LUIS G. NOGALES Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: RONALD L. OLSON Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES M. ROSSER Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS C. SUTTON Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 1 ELECTION OF DIRECTOR: BRETT WHITE Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For EDISON INTERNATIONAL EIX 22-Apr-2010 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Abstain Against EDISON INTERNATIONAL EIX 22-Apr-2010 4 SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDERS SAY ON EXECUTIVE PAY" Shareholder Against For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 1 ELECTION OF DIRECTOR: GEORGE A. ALCORN Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 1 ELECTION OF DIRECTOR: JAMES C. DAY Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 1 ELECTION OF DIRECTOR: MARK G. PAPA Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 1 ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 1 ELECTION OF DIRECTOR: DONALD F. TEXTOR Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 1 ELECTION OF DIRECTOR: FRANK G. WISNER Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 2 TO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS. Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 3 TO APPROVE AN AMENDMENT 2 Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 4 TO APPROVE AN AMENDMENT EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR PURCHASE UNDER THE PLAN. Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 5 TO APPROVE AN AMENDMENT AND RESTATEMENT EXECUTIVE OFFICER ANNUAL BONUS PLAN TO EXTEND THE TERM OF THE PLAN. Management For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 6 STOCKHOLDER PROPOSAL CONCERNING HYDRAULIC FRACTURING, IF PROPERLY PRESENTED. Shareholder Against For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 7 STOCKHOLDER PROPOSAL CONCERNING POST-EMPLOYMENT STOCK OWNERSHIP REQUIREMENTS FOR EXECUTIVE OFFICERS, IF PROPERLY PRESENTED. Shareholder Against For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 8 STOCKHOLDER PROPOSAL CONCERNING ACCELERATED VESTING OF EXECUTIVE OFFICER STOCK AWARDS, IF PROPERLY PRESENTED Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: M.J. BOSKIN Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: P. BRABECK-LETMATHE Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: L.R. FAULKNER Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: J.S. FISHMAN Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: K.C. FRAZIER Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: W.W. GEORGE Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: M.C. NELSON Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: S.J. PALMISANO Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: S.S REINEMUND Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: R.W. TILLERSON Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 1 ELECTION OF DIRECTOR: E.E. WHITACRE, JR. Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 2 RATIFICATION OF INDEPENDENT AUDITORS () Management For For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 3 SPECIAL SHAREHOLDER MEETINGS () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 4 INCORPORATE IN NORTH DAKOTA () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 5 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 6 AMENDMENT OF EEO POLICY () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 7 POLICY ON WATER () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 8 WETLANDS RESTORATION POLICY () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 9 REPORT ON CANADIAN OIL SANDS () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For EXXON MOBIL CORPORATION XOM 30231G102 26-May-2010 13 PLANNING ASSUMPTIONS () Shareholder Against For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: DARRYL F. ALLEN Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: ULYSSES L. BRIDGEMAN Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: EMERSON L. BRUMBACK Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: JAMES P. HACKETT Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: GARY R. HEMINGER Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: JEWELL D. HOOVER Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: KEVIN T. KABAT Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: MITCHEL D. LIVINGSTON Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: HENDRIK G. MEIJER Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: JOHN J. SCHIFF, JR. Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: DUDLEY S. TAFT Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 1 ELECTION OF DIRECTOR: MARSHA C. WILLIAMS Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 2 TO AMEND THE ARTICLES OF INCORPORATION AND CODE OF REGULATIONS TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 3 TO AMEND THE ARTICLES OF INCORPORATION AND CODE OF REGULATIONS TO ELIMINATE CUMULATIVE VOTING IN ELECTIONS OF DIRECTORS. Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 4 THE PROPOSAL DESCRIBED IN THE PROXY STATEMENT TO AMEND THE CODE OF REGULATIONS TO PERMIT THE DIRECTORS TO FURTHER AMEND THE CODE OF REGULATIONS WITHOUT SHAREHOLDER CONSENT TO THE EXTENT PERMITTED BY OHIO LAW. Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 5 APPROVAL OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 6 APPROVAL OF THE APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR 2010. Management For For FIFTH THIRD BANCORP FITB 20-Apr-2010 7 PROPOSAL TO REQUEST THAT THE BOARD OF DIRECTORS ADOPT APOLICY THAT THE CHAIRMAN OF THE BOARD SHALL BE A DIRECTOR WHO IS INDEPENDENT FROM FIFTH THIRD. Shareholder Against For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: SHERRY S. BARRAT Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: ROBERT M. BEALL, II Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: J. HYATT BROWN Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: JAMES L. CAMAREN Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: J. BRIAN FERGUSON Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: LEWIS HAY, III Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: TONI JENNINGS Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: OLIVER D. KINGSLEY, JR. Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: RUDY E. SCHUPP Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: MICHAEL H. THAMAN Management For For FPL GROUP, INC. FPL 21-May-2010 1 ELECTION OF DIRECTOR: HANSEL E. TOOKES, II Management For For FPL GROUP, INC. FPL 21-May-2010 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For FPL GROUP, INC. FPL 21-May-2010 3 APPROVAL OF AN AMENDMENT TO ARTICLE I OF THE RESTATED ARTICLES OF INCORPORATION OF FPL GROUP, INC. TO CHANGE THE COMPANY'S NAME TO NEXTERA ENERGY, INC. Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: RICHARD C. ADKERSON Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: ROBERT J. ALLISON, JR. Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: ROBERT A. DAY Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: GERALD J. FORD Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: H. DEVON GRAHAM, JR. Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: CHARLES C. KRULAK Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: BOBBY LEE LACKEY Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: JON C. MADONNA Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: DUSTAN E. MCCOY Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: JAMES R. MOFFETT Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: B. M. RANKIN, JR. Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 1 ELECTION OF DIRECTOR: STEPHEN H. SIEGELE Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 3 ADOPTION OF THE AMENDED AND RESTATED 2 Management For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'SBOARD OF DIRECTORS. Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 09-Jun-2010 5 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN SHARES ACQUIRED THROUGH EQUITY COMPENSATIONPROGRAMS UNTIL TWO YEARS FOLLOWING TERMINATION OF THEIR EMPLOYMENT. Shareholder Against For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: CRAIG A. DUBOW Management For For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: HOWARD D. ELIAS Management For For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: ARTHUR H. HARPER Management For For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: JOHN JEFFRY LOUIS Management For For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: MARJORIE MAGNER Management For For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: SCOTT K. MCCUNE Management For For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: DUNCAN M. MCFARLAND Management For For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: DONNA E. SHALALA Management For For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: NEAL SHAPIRO Management For For GANNETT CO., INC. GCI 04-May-2010 1 ELECTION OF DIRECTOR: KAREN HASTIE WILLIAMS Management For For GANNETT CO., INC. GCI 04-May-2010 2 TO RATIFY ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For GANNETT CO., INC. GCI 04-May-2010 3 TO APPROVE THE COMPANY'S AMENDED AND RESTATED 2 Management For For GANNETT CO., INC. GCI 04-May-2010 4 SHAREHOLDER PROPOSAL RELATING TO THE USE OF TAX GROSS-UPS AS AN ELEMENT OF COMPENSATION FOR SENIOR EXECUTIVES. Shareholder For Against GATX CORPORATION GMT 23-Apr-2010 1 ELECTION OF DIRECTOR: ANNE L. ARVIA Management For For GATX CORPORATION GMT 23-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD FAIRBANKS Management For For GATX CORPORATION GMT 23-Apr-2010 1 ELECTION OF DIRECTOR: DEBORAH M. FRETZ Management For For GATX CORPORATION GMT 23-Apr-2010 1 ELECTION OF DIRECTOR: ERNST A. HABERLI Management For For GATX CORPORATION GMT 23-Apr-2010 1 ELECTION OF DIRECTOR: BRIAN A. KENNEY Management For For GATX CORPORATION GMT 23-Apr-2010 1 ELECTION OF DIRECTOR: MARK G. MCGRATH Management For For GATX CORPORATION GMT 23-Apr-2010 1 ELECTION OF DIRECTOR: JAMES B. REAM Management For For GATX CORPORATION GMT 23-Apr-2010 1 ELECTION OF DIRECTOR: DAVID S. SUTHERLAND Management For For GATX CORPORATION GMT 23-Apr-2010 1 ELECTION OF DIRECTOR: CASEY J. SYLLA Management For For GATX CORPORATION GMT 23-Apr-2010 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR GATX CORPORATION FOR 2010 Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM M. CASTELL Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ANDREA JUNG Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: SAM NUNN Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 1 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 2 RATIFICATION OF KPMG Management For For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 3 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 4 SHAREOWNER PROPOSAL: SPECIAL SHAREOWNER MEETINGS Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 5 SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 6 SHAREOWNER PROPOSAL: PAY DISPARITY Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 7 SHAREOWNER PROPOSAL: KEY BOARD COMMITTEES Shareholder Against For GENERAL ELECTRIC COMPANY GE 28-Apr-2010 8 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: BRADBURY H. ANDERSON Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: R. KERRY CLARK Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: PAUL DANOS Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: WILLIAM T. ESREY Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: JUDITH RICHARDS HOPE Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: HEIDI G. MILLER Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: STEVE ODLAND Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: KENDALL J. POWELL Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: LOIS E. QUAM Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: MICHAEL D. ROSE Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 1 ELECTION OF DIRECTOR: DOROTHY A. TERRELL Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 2 ADOPT THE 2 Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 3 RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For GENERAL MILLS, INC. GIS 21-Sep-2009 4 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 1 ELECTION OF DIRECTOR: STEVEN W. ALESIO Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 1 ELECTION OF DIRECTOR: MICHAEL D. FRAIZER Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 1 ELECTION OF DIRECTOR: NANCY J. KARCH Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 1 ELECTION OF DIRECTOR: J. ROBERT "BOB" KERREY Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 1 ELECTION OF DIRECTOR: RISA J. LAVIZZO-MOUREY Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 1 ELECTION OF DIRECTOR: CHRISTINE B. MEAD Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 1 ELECTION OF DIRECTOR: THOMAS E. MOLONEY Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 1 ELECTION OF DIRECTOR: JAMES A. PARKE Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 1 ELECTION OF DIRECTOR: JAMES S. RIEPE Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 2 RE-APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE 2, INC. OMNIBUS INCENTIVE PLAN Management For For GENWORTH FINANCIAL, INC. GNW 37247D106 12-May-2010 3 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: ERIC SCHMIDT Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: SERGEY BRIN Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: LARRY PAGE Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: L. JOHN DOERR Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: JOHN L. HENNESSY Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: ANN MATHER Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: K. RAM SHRIRAM Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 1 ELECTION OF DIRECTOR: SHIRLEY M. TILGHMAN Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 2 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For GOOGLE INC. GOOG 38259P508 13-May-2010 3 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,500,000. Management Against Against GOOGLE INC. GOOG 38259P508 13-May-2010 4 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For GOOGLE INC. GOOG 38259P508 13-May-2010 5 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For GOOGLE INC. GOOG 38259P508 13-May-2010 6 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: A.M. BENNETT Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: J.R. BOYD Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: M. CARROLL Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: N.K. DICCIANI Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: S.M. GILLIS Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: J.T. HACKETT Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: D.J. LESAR Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: R.A. MALONE Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: J.L. MARTIN Management For For HALLIBURTON COMPANY HAL 19-May-2010 1 ELECTION OF DIRECTOR: D.L. REED Management For For HALLIBURTON COMPANY HAL 19-May-2010 2 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For HALLIBURTON COMPANY HAL 19-May-2010 3 PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For HALLIBURTON COMPANY HAL 19-May-2010 4 PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For HALLIBURTON COMPANY HAL 19-May-2010 5 PROPOSAL ON EXECUTIVE COMPENSATION POLICIES. Shareholder Against For HALLIBURTON COMPANY HAL 19-May-2010 6 PROPOSAL ON SPECIAL SHAREOWNER MEETINGS. Shareholder Against For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : M.L. ANDREESSEN Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : L.T. BABBIO, JR. Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : S.M. BALDAUF Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : R.L. GUPTA Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : J.H. HAMMERGREN Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : M.V. HURD Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : J.Z. HYATT Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : J.R. JOYCE Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : R.L. RYAN Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : L.S. SALHANY Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 1 ELECTION OF DIRECTOR : G.K. THOMPSON Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 2 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 3 PROPOSAL TO APPROVE THE AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 Management For For HEWLETT-PACKARD COMPANY HPQ 17-Mar-2010 4 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: KEVIN BURKE Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: DAVID M. COTE Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: LINNET F. DEILY Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: GEORGE PAZ Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL W. WRIGHT Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 2 APPROVAL OF INDEPENDENT ACCOUNTANTS Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 3 AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION - RIGHT TO CALL A SPECIAL MEETING OF SHAREOWNERS Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 5 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 6 INDEPENDENT CHAIRMAN Shareholder Against For HONEYWELL INTERNATIONAL INC. HON 26-Apr-2010 7 HUMAN RIGHTS DEVELOP AND ADOPT POLICIES Shareholder Against For INTERNATIONAL GAME TECHNOLOGY IGT 30-Sep-2009 1 TO APPROVE A STOCK OPTION EXCHANGE PROGRAM FOR ELIGIBLE EMPLOYEES AS DESCRIBED IN IGT'S PROXY STATEMENT. Management For For INTERNATIONAL GAME TECHNOLOGY IGT 02-Mar-2010 1 ELECTION OF DIRECTOR: PAGET L. ALVES Management For For INTERNATIONAL GAME TECHNOLOGY IGT 02-Mar-2010 1 ELECTION OF DIRECTOR: PATTI S. HART Management For For INTERNATIONAL GAME TECHNOLOGY IGT 02-Mar-2010 1 ELECTION OF DIRECTOR: ROBERT A. MATHEWSON Management For For INTERNATIONAL GAME TECHNOLOGY IGT 02-Mar-2010 1 ELECTION OF DIRECTOR: THOMAS J. MATTHEWS Management For For INTERNATIONAL GAME TECHNOLOGY IGT 02-Mar-2010 1 ELECTION OF DIRECTOR: ROBERT J. MILLER Management For For INTERNATIONAL GAME TECHNOLOGY IGT 02-Mar-2010 1 ELECTION OF DIRECTOR: FREDERICK B. RENTSCHLER Management For For INTERNATIONAL GAME TECHNOLOGY IGT 02-Mar-2010 1 ELECTION OF DIRECTOR: DAVID E. ROBERSON Management For For INTERNATIONAL GAME TECHNOLOGY IGT 02-Mar-2010 1 ELECTION OF DIRECTOR: PHILIP G. SATRE Management For For INTERNATIONAL GAME TECHNOLOGY IGT 02-Mar-2010 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS IGT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2010. Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 1 ELECTION OF DIRECTOR: DAVID B. BELL Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 1 ELECTION OF DIRECTOR: DR. ROBERT W. CONN Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 1 ELECTION OF DIRECTOR: JAMES V. DILLER Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 1 ELECTION OF DIRECTOR: GARY E. GIST Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 1 ELECTION OF DIRECTOR: MERCEDES JOHNSON Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 1 ELECTION OF DIRECTOR: GREGORY LANG Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 1 ELECTION OF DIRECTOR: JAN PEETERS Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 1 ELECTION OF DIRECTOR: ROBERT N. POKELWALDT Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 1 ELECTION OF DIRECTOR: JAMES A. URRY Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 3 TO APPROVE THE INTERSIL CORPORATION EXECUTIVE INCENTIVE PLAN WHEREBY COMPENSATION PAYABLE PURSUANT TO THE EXECUTIVE INCENTIVE PLAN WILL BE DEDUCTIBLE PERFORMANCE-BASED COMPENSATION UNDER INTERNAL REVENUE CODE SECTION 162(M). Management For For INTERSIL CORPORATION ISIL 46069S109 05-May-2010 4 TO TRANSACT ANY OTHER BUSINESS THAT MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. Management Abstain Against JOHNSON CONTROLS, INC. JCI 27-Jan-2010 1 ELECTION OF DIRECTOR: DAVID P. ABNEY Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 1 ELECTION OF DIRECTOR: ROBERT L. BARNETT Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 1 ELECTION OF DIRECTOR: E.C. REYES-RETANA Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 1 ELECTION OF DIRECTOR: JEFFREY A. JOERRES Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 2 RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2010. Management For For JOHNSON CONTROLS, INC. JCI 27-Jan-2010 3 CONSIDERATION OF A SHAREHOLDER PROPOSAL TO ADOPT A MAJORITY VOTE STANDARD. Shareholder For Against JOY GLOBAL INC. JOYG 09-Mar-2010 1 ELECTION OF DIRECTOR: STEVEN L. GERARD Management For For JOY GLOBAL INC. JOYG 09-Mar-2010 1 ELECTION OF DIRECTOR: JOHN NILS HANSON Management For For JOY GLOBAL INC. JOYG 09-Mar-2010 1 ELECTION OF DIRECTOR: KEN C. JOHNSEN Management For For JOY GLOBAL INC. JOYG 09-Mar-2010 1 ELECTION OF DIRECTOR: GALE E. KLAPPA Management For For JOY GLOBAL INC. JOYG 09-Mar-2010 1 ELECTION OF DIRECTOR: RICHARD B. LOYND Management For For JOY GLOBAL INC. JOYG 09-Mar-2010 1 ELECTION OF DIRECTOR: P. ERIC SIEGERT Management For For JOY GLOBAL INC. JOYG 09-Mar-2010 1 ELECTION OF DIRECTOR: MICHAEL W. SUTHERLIN Management For For JOY GLOBAL INC. JOYG 09-Mar-2010 1 ELECTION OF DIRECTOR: JAMES H. TATE Management For For JOY GLOBAL INC. JOYG 09-Mar-2010 2 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Management For For KENNAMETAL INC. KMT 27-Oct-2009 1 ELECTION OF DIRECTOR: RONALD M. DEFEO Management For For KENNAMETAL INC. KMT 27-Oct-2009 1 ELECTION OF DIRECTOR: WILLIAM R. NEWLIN Management For For KENNAMETAL INC. KMT 27-Oct-2009 1 ELECTION OF DIRECTOR: L.W. STRANGHOENER Management For For KENNAMETAL INC. KMT 27-Oct-2009 2 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2010. Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: PETER BONEPARTH Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: STEVEN A. BURD Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: JOHN F. HERMA Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: DALE E. JONES Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: WILLIAM S. KELLOGG Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: KEVIN MANSELL Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: FRANK V. SICA Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: STEPHANIE A. STREETER Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: NINA G. VACA Management For For KOHL'S CORPORATION KSS 13-May-2010 1 ELECTION OF DIRECTOR: STEPHEN E. WATSON Management For For KOHL'S CORPORATION KSS 13-May-2010 2 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For KOHL'S CORPORATION KSS 13-May-2010 3 APPROVAL OF THE KOHL'S CORPORATION 2 Management For For KOHL'S CORPORATION KSS 13-May-2010 4 SHAREHOLDER PROPOSAL: ADOPT SIMPLE MAJORITY VOTE. Shareholder Against For KOHL'S CORPORATION KSS 13-May-2010 5 SHAREHOLDER PROPOSAL: INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS. Shareholder Against For LENNAR CORPORATION LEN 14-Apr-2010 1 ELECTION OF DIRECTOR: IRVING BOLOTIN Management For For LENNAR CORPORATION LEN 14-Apr-2010 1 ELECTION OF DIRECTOR: STEVEN L. GERARD Management For For LENNAR CORPORATION LEN 14-Apr-2010 1 ELECTION OF DIRECTOR: SHERRILL W. HUDSON Management For For LENNAR CORPORATION LEN 14-Apr-2010 1 ELECTION OF DIRECTOR: R. KIRK LANDON Management For For LENNAR CORPORATION LEN 14-Apr-2010 1 ELECTION OF DIRECTOR: SIDNEY LAPIDUS Management For For LENNAR CORPORATION LEN 14-Apr-2010 1 ELECTION OF DIRECTOR: STUART A. MILLER Management For For LENNAR CORPORATION LEN 14-Apr-2010 1 ELECTION OF DIRECTOR: DONNA E. SHALALA Management For For LENNAR CORPORATION LEN 14-Apr-2010 1 ELECTION OF DIRECTOR: JEFFREY SONNENFELD Management For For LENNAR CORPORATION LEN 14-Apr-2010 2 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For LENNAR CORPORATION LEN 14-Apr-2010 3 STOCKHOLDER PROPOSAL REGARDING THE COMPANY'S BUILDING PRACTICES. Shareholder Against For LEXINGTON REALTY TRUST LXP 18-May-2010 1 ELECTION OF DIRECTOR: E. ROBERT ROSKIND Management For For LEXINGTON REALTY TRUST LXP 18-May-2010 1 ELECTION OF DIRECTOR: T. WILSON EGLIN Management For For LEXINGTON REALTY TRUST LXP 18-May-2010 1 ELECTION OF DIRECTOR: CLIFFORD BROSER Management For For LEXINGTON REALTY TRUST LXP 18-May-2010 1 ELECTION OF DIRECTOR: HAROLD FIRST Management For For LEXINGTON REALTY TRUST LXP 18-May-2010 1 ELECTION OF DIRECTOR: RICHARD FRARY Management For For LEXINGTON REALTY TRUST LXP 18-May-2010 1 ELECTION OF DIRECTOR: JAMES GROSFELD Management For For LEXINGTON REALTY TRUST LXP 18-May-2010 1 ELECTION OF DIRECTOR: KEVIN W. LYNCH Management For For LEXINGTON REALTY TRUST LXP 18-May-2010 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For LEXINGTON REALTY TRUST LXP 18-May-2010 3 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE 2, INCLUDING ANY ADJOURNMENT OR POSTPONEMENT THEREOF. Management Abstain Against MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: ALTON F. IRBY III Management Against Against MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: MARIE L. KNOWLES Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 1 ELECTION OF DIRECTOR: JANE E. SHAW Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 2 APPROVAL OF AMENDMENT TO THE COMPANY'S 2,500,000. Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR MARCH 31, 2010. Management For For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 4 STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION FOR TWO YEARS BEYOND RETIREMENT. Shareholder Against For MCKESSON CORPORATION MCK 58155Q103 22-Jul-2009 5 STOCKHOLDER PROPOSAL ON EXECUTIVE BENEFITS PROVIDED UPON DEATH WHILE IN SERVICE. Shareholder For Against MERCK & CO., INC. MRK 07-Aug-2009 1 PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 8, 2009, BY AND AMONG MERCK & CO., INC., SCHERING-PLOUGH CORPORATION, SP MERGER SUBSIDIARY ONE, INC. (FORMERLY BLUE, INC.) AND SP MERGER SUBSIDIARY TWO, INC. (FORMERLY PURPLE, INC.), AS IT MAY BE AMENDED. Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: THOMAS R. CECH Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: STEVEN F. GOLDSTONE Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: WILLIAM B. HARRISON, JR. Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: HARRY R. JACOBSON Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: WILLIAM N. KELLEY Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: THOMAS E. SHENK Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: ANNE M. TATLOCK Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 1 ELECTION OF DIRECTOR: PETER C. WENDELL Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 2 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 3 PROPOSAL TO ADOPT THE 2 Management For For MERCK & CO., INC. MRK 58933Y105 25-May-2010 4 PROPOSAL TO ADOPT THE 2010 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN. Management For For MGIC INVESTMENT CORPORATION MTG 06-May-2010 1 ELECTION OF DIRECTOR: JAMES A. ABBOTT Management For For MGIC INVESTMENT CORPORATION MTG 06-May-2010 1 ELECTION OF DIRECTOR: THOMAS M. HAGERTY Management For For MGIC INVESTMENT CORPORATION MTG 06-May-2010 1 ELECTION OF DIRECTOR: MICHAEL E. LEHMAN Management For For MGIC INVESTMENT CORPORATION MTG 06-May-2010 2 APPROVE THE RIGHTS AGREEMENT BY AND BETWEEN MGIC INVESTMENT CORPORATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS AMENDED THROUGH DECEMBER 29, 2009. Management For For MGIC INVESTMENT CORPORATION MTG 06-May-2010 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MGIC INVESTMENT CORPORATION. Management For For MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: DINA DUBLON Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: REED HASTINGS Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: MARIA KLAWE Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 1 ELECTION OF DIRECTOR: HELMUT PANKE Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 3 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 5 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder No Vote MICROSOFT CORPORATION MSFT 19-Nov-2009 6 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder No Vote MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: HOWARD J. DAVIES Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: JAMES P. GORMAN Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: NOBUYUKI HIRANO Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: JOHN J. MACK Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Management For For MORGAN STANLEY MS 18-May-2010 1 ELECTION OF DIRECTOR: LAURA D. TYSON Management For For MORGAN STANLEY MS 18-May-2010 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Management For For MORGAN STANLEY MS 18-May-2010 3 TO APPROVE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) Management For For MORGAN STANLEY MS 18-May-2010 4 TO AMEND THE 2 Management For For MORGAN STANLEY MS 18-May-2010 5 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS Shareholder Against For MORGAN STANLEY MS 18-May-2010 6 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY HOLDINGS REQUIREMENT Shareholder Against For MORGAN STANLEY MS 18-May-2010 7 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIR Shareholder Against For MORGAN STANLEY MS 18-May-2010 8 SHAREHOLDER PROPOSAL REGARDING REPORT ON PAY DISPARITY Shareholder Against For MORGAN STANLEY MS 18-May-2010 9 SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF MANAGEMENT BONUSES Shareholder Against For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 1 ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 1 ELECTION OF DIRECTOR: STEVEN R. APPLETON Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 1 ELECTION OF DIRECTOR: GARY P. ARNOLD Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 1 ELECTION OF DIRECTOR: RICHARD J. DANZIG Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 1 ELECTION OF DIRECTOR: JOHN T. DICKSON Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 1 ELECTION OF DIRECTOR: ROBERT J. FRANKENBERG Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 1 ELECTION OF DIRECTOR: MODESTO A. MAIDIQUE Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 1 ELECTION OF DIRECTOR: EDWARD R. MCCRACKEN Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 1 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 3 APPROVAL OF THE EXECUTIVE OFFICERS INCENTIVE PLAN, AS AMENDED. Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 4 APPROVAL OF THE 2 Management For For NATIONAL SEMICONDUCTOR CORPORATION NSM 25-Sep-2009 5 AMENDMENTS TO CERTAIN OF OUR EXISTING EQUITY INCENTIVE PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OTHER THAN OUR NAMED EXECUTIVE OFFICERS AND DIRECTORS. Management For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 16-Feb-2010 1 ELECTION OF DIRECTOR: EUGENIO CLARIOND Management For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 16-Feb-2010 1 ELECTION OF DIRECTOR: DIANE H. GULYAS Management For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 16-Feb-2010 1 ELECTION OF DIRECTOR: WILLIAM H. OSBORNE Management For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 16-Feb-2010 2 VOTE TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 16-Feb-2010 3 VOTE TO APPROVE AN AMENDMENT TO OUR 2,250,,750,000. Management For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 16-Feb-2010 4 VOTE TO APPROVE AN AMENDMENT TO OUR 2 Management For For NEW YORK COMMUNITY BANCORP, INC. NYB 03-Jun-2010 1 ELECTION OF DIRECTOR: DONALD M. BLAKE Management For For NEW YORK COMMUNITY BANCORP, INC. NYB 03-Jun-2010 1 ELECTION OF DIRECTOR: MICHAEL J. LEVINE Management For For NEW YORK COMMUNITY BANCORP, INC. NYB 03-Jun-2010 1 ELECTION OF DIRECTOR: GUY V. MOLINARI Management For For NEW YORK COMMUNITY BANCORP, INC. NYB 03-Jun-2010 1 ELECTION OF DIRECTOR: JOHN M. TSIMBINOS Management For For NEW YORK COMMUNITY BANCORP, INC. NYB 03-Jun-2010 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NEW YORK COMMUNITY BANCORP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 1 ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 1 ELECTION OF DIRECTOR: ALSTON D. CORRELL Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 1 ELECTION OF DIRECTOR: LANDON HILLIARD Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 1 ELECTION OF DIRECTOR: BURTON M. JOYCE Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 3 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 4 APPROVAL OF THE NORFOLK SOUTHERN CORPORATION LONG-TERM INCENTIVE PLAN, AS AMENDED. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 5 APPROVAL OF THE NORFOLK SOUTHERN CORPORATION EXECUTIVE MANAGEMENT INCENTIVE PLAN, AS AMENDED. Management For For NORFOLK SOUTHERN CORPORATION NSC 13-May-2010 6 STOCKHOLDER PROPOSAL CONCERNING CORPORATE POLITICAL CONTRIBUTIONS. Shareholder Against For NV ENERGY, INC. NVE 67073Y106 04-May-2010 1 ELECTION OF DIRECTOR: BRIAN J. KENNEDY Management For For NV ENERGY, INC. NVE 67073Y106 04-May-2010 1 ELECTION OF DIRECTOR: JOHN F. O'REILLY Management For For NV ENERGY, INC. NVE 67073Y106 04-May-2010 1 ELECTION OF DIRECTOR: MICHAEL W. YACKIRA Management For For NV ENERGY, INC. NVE 67073Y106 04-May-2010 2 TO AMEND THE COMPANY'S RESTATED EMPLOYEE STOCK PURCHASE PLAN, INCREASING THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER. Management For For NV ENERGY, INC. NVE 67073Y106 04-May-2010 3 TO RATIFY THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For NV ENERGY, INC. NVE 67073Y106 04-May-2010 4 TO CONSIDER A STOCKHOLDER PROPOSAL RELATED TO SIMPLE MAJORITY VOTING REQUIREMENTS. Shareholder For Against OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: JOHN S. CHALSTY Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: JOHN E. FEICK Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: RAY R. IRANI Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: IRVIN W. MALONEY Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: RODOLFO SEGOVIA Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: AZIZ D. SYRIANI Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: ROSEMARY TOMICH Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 1 ELECTION OF DIRECTOR: WALTER L. WEISMAN Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 2 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 3 RE-APPROVAL OF PERFORMANCE GOALS UNDER INCENTIVE PLAN PURSUANT TO TAX DEDUCTION RULES. Management For For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 4 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION PHILOSOPHY AND PRACTICE. Management Against Against OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 5 ELIMINATION OF COMPENSATION OVER $500, Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 6 POLICY TO SEPARATE CHAIRMAN AND CHIEF EXECUTIVE OFFICER ROLES. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 7 PERCENTAGE OF STOCKHOLDER OWNERSHIP REQUIRED TO CALL SPECIAL MEETING OF STOCKHOLDERS. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 8 REPORT ON ASSESSMENT OF HOST COUNTRY LAWS. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 9 DIRECTOR ELECTION BY MAJORITY STOCKHOLDER VOTE. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 10 REPORT ON INCREASING INHERENT SECURITY OF CHEMICAL FACILITIES. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 07-May-2010 11 POLICY ON ACCELERATED VESTING IN EVENT OF CHANGE IN CONTROL. Shareholder For Against PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 1 ELECTION OF DIRECTOR: WILLIAM E. KASSLING Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 1 ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 1 ELECTION OF DIRECTOR: GIULIO MAZZALUPI Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 1 ELECTION OF DIRECTOR: KLAUS-PETER MUELLER Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 1 ELECTION OF DIRECTOR: JOSEPH M. SCAMINACE Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 1 ELECTION OF DIRECTOR: WOLFGANG R. SCHMITT Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 1 ELECTION OF DIRECTOR: MARKOS I. TAMBAKERAS Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 1 ELECTION OF DIRECTOR: JAMES L. WAINSCOTT Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FY10. Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 3 APPROVAL OF THE PARKER-HANNIFIN CORPORATION 2 Management No Vote PARKER-HANNIFIN CORPORATION PH 28-Oct-2009 4 SHAREHOLDER PROPOSAL TO AMEND THE CODE OF REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. Shareholder No Vote PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: MICHAEL S. BROWN Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT N. BURT Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: W. DON CORNWELL Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: JAMES M. KILTS Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: JEFFREY B. KINDLER Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For PFIZER INC. PFE 22-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. Management For For PFIZER INC. PFE 22-Apr-2010 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For PFIZER INC. PFE 22-Apr-2010 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against PFIZER INC. PFE 22-Apr-2010 4 APPROVAL OF BY-LAW AMENDMENT TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. Management For For PFIZER INC. PFE 22-Apr-2010 5 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. Shareholder Against For POLO RALPH LAUREN CORPORATION RL 06-Aug-2009 1 ELECTION OF DIRECTOR: FRANK A. BENNACK, JR. Management For For POLO RALPH LAUREN CORPORATION RL 06-Aug-2009 1 ELECTION OF DIRECTOR: JOEL L. FLEISHMAN Management For For POLO RALPH LAUREN CORPORATION RL 06-Aug-2009 1 ELECTION OF DIRECTOR: STEVEN P. MURPHY Management For For POLO RALPH LAUREN CORPORATION RL 06-Aug-2009 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING APRIL 3, 2010. Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 1 ELECTION OF DIRECTOR: JAMES G. BERGES Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 1 ELECTION OF DIRECTOR: VICTORIA F. HAYNES Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 1 ELECTION OF DIRECTOR: MARTIN H. RICHENHAGEN Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 2 THE ENDORSEMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For PPG INDUSTRIES, INC. PPG 15-Apr-2010 3 SHAREHOLDER PROPOSAL REQUESTING A REPORT ABOUT OUR COMMUNITY ENVIRONMENTAL ACCOUNTABILITY Shareholder Against For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN F. ANGEL Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: NANCE K. DICCIANI Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: EDWARD G. GALANTE Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: IRA D. HALL Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: LARRY D. MCVAY Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT L. WOOD Management For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 2 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management For For PRECISION CASTPARTS CORP. PCP 11-Aug-2009 1 ELECTION OF DIRECTOR: MARK DONEGAN Management For For PRECISION CASTPARTS CORP. PCP 11-Aug-2009 1 ELECTION OF DIRECTOR: VERNON E. OECHSLE Management For For PRECISION CASTPARTS CORP. PCP 11-Aug-2009 1 ELECTION OF DIRECTOR: RICK SCHMIDT Management For For PRECISION CASTPARTS CORP. PCP 11-Aug-2009 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For PRINCIPAL FINANCIAL GROUP, INC. PFG 74251V102 18-May-2010 1 ELECTION OF DIRECTOR: MICHAEL T. DAN Management For For PRINCIPAL FINANCIAL GROUP, INC. PFG 74251V102 18-May-2010 1 ELECTION OF DIRECTOR: C. DANIEL GELATT Management For For PRINCIPAL FINANCIAL GROUP, INC. PFG 74251V102 18-May-2010 1 ELECTION OF DIRECTOR: SANDRA L. HELTON Management For For PRINCIPAL FINANCIAL GROUP, INC. PFG 74251V102 18-May-2010 1 ELECTION OF DIRECTOR: LARRY D. ZIMPLEMAN Management For For PRINCIPAL FINANCIAL GROUP, INC. PFG 74251V102 18-May-2010 2 APPROVE 2 Management For For PRINCIPAL FINANCIAL GROUP, INC. PFG 74251V102 18-May-2010 3 RATIFICATION OF INDEPENDENT AUDITORS Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: GASTON CAPERTON Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: GILBERT F. CASELLAS Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: MARK B. GRIER Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: JON F. HANSON Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: KARL J. KRAPEK Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: CHRISTINE A. POON Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: JOHN R. STRANGFELD Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 1 ELECTION OF DIRECTOR: JAMES A. UNRUH Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For PRUDENTIAL FINANCIAL, INC. PRU 11-May-2010 3 ADVISORY VOTE ON COMPENSATION POLICIES. Management Abstain Against PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 1 ELECTION OF DIRECTOR: ALBERT R. GAMPER, JR. Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 1 ELECTION OF DIRECTOR: CONRAD K.HARPER Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 1 ELECTION OF DIRECTOR: WILLIAM V. HICKEY Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 1 ELECTION OF DIRECTOR: RALPH IZZO Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 1 ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 1 ELECTION OF DIRECTOR: DAVID LILLEY Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 1 ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 1 ELECTION OF DIRECTOR: HAK CHEOL SHIN Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD J. SWIFT Management For For PUBLIC SERVICE ENTERPRISE GROUP INC. PEG 20-Apr-2010 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR THE YEAR 2010. Management For For RENAISSANCERE HOLDINGS LTD. RNR G7496G103 18-May-2010 1 ELECTION OF DIRECTOR: WILLIAM F. HECHT Management For For RENAISSANCERE HOLDINGS LTD. RNR G7496G103 18-May-2010 1 ELECTION OF DIRECTOR: HENRY KLEHM, III Management For For RENAISSANCERE HOLDINGS LTD. RNR G7496G103 18-May-2010 1 ELECTION OF DIRECTOR: RALPH B. LEVY Management For For RENAISSANCERE HOLDINGS LTD. RNR G7496G103 18-May-2010 1 ELECTION OF DIRECTOR: NICHOLAS L. TRIVISONNO Management For For RENAISSANCERE HOLDINGS LTD. RNR G7496G103 18-May-2010 2 THE ADOPTION OF THE RENAISSANCERE HOLDINGS LTD. 2010 PERFORMANCE-BASED EQUITY INCENTIVE PLAN. Management Against Against RENAISSANCERE HOLDINGS LTD. RNR G7496G103 18-May-2010 3 THE AMENDMENT TO THE RENAISSANCERE HOLDINGS LTD. 2 Management Against Against RENAISSANCERE HOLDINGS LTD. RNR G7496G103 18-May-2010 4 THE ADOPTION OF THE RENIASSANCERE HOLDINGS LTD. 2 Management For For RENAISSANCERE HOLDINGS LTD. RNR G7496G103 18-May-2010 5 TO APPOINT THE FIRM OF ERNST & YOUNG LTD., AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO SERVE AS OUR AUDITORS FOR THE 2, AND TO REFER THE DETERMINATION OF THE AUDITORS' REMUNERATION TO THE BOARD OF DIRECTORS. Management For For ROPER INDUSTRIES, INC. ROP 02-Jun-2010 1 ELECTION OF DIRECTOR: DAVID W. DEVONSHIRE Management For For ROPER INDUSTRIES, INC. ROP 02-Jun-2010 1 ELECTION OF DIRECTOR: JOHN F. FORT, III Management For For ROPER INDUSTRIES, INC. ROP 02-Jun-2010 1 ELECTION OF DIRECTOR: BRIAN D. JELLISON Management For For ROPER INDUSTRIES, INC. ROP 02-Jun-2010 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM OF THE COMPANY. Management For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 20-May-2010 1 ELECTION OF DIRECTOR: WILLIAM L. KIMSEY Management For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 20-May-2010 1 ELECTION OF DIRECTOR: GERT W. MUNTHE Management For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 20-May-2010 1 ELECTION OF DIRECTOR: THOMAS J. PRITZKER Management For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 20-May-2010 1 ELECTION OF DIRECTOR: BERNT REITAN Management For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 20-May-2010 2 APPROVAL OF AN ADDITIONAL 6,000,'S 2 Management For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 20-May-2010 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT AUDITOR FOR 2010. Management For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 20-May-2010 4 THE SHAREHOLDER PROPOSAL SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For SCANA CORPORATION SCG 80589M102 06-May-2010 1 ELECTION OF DIRECTOR: JOSHUA W. MARTIN, III Management For For SCANA CORPORATION SCG 80589M102 06-May-2010 1 ELECTION OF DIRECTOR: JAMES M. MICALI Management For For SCANA CORPORATION SCG 80589M102 06-May-2010 1 ELECTION OF DIRECTOR: HAROLD C. STOWE Management For For SCANA CORPORATION SCG 80589M102 06-May-2010 2 APPROVAL OF AMENDED AND RESTATED LONG-TERM EQUITY COMPENSATION PLAN Management For For SCANA CORPORATION SCG 80589M102 06-May-2010 3 APPROVAL OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For SCHERING-PLOUGH CORPORATION SGP 07-Aug-2009 1 APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 8, 2009, BY AND AMONG MERCK & CO., INC., SCHERING-PLOUGH CORPORATION, SP MERGER SUBSIDIARY ONE, INC., AND SP MERGER SUBSIDIARY TWO, INC., AS IT MAY BE AMENDED (THE "MERGER AGREEMENT") AND THE ISSUANCE OF SHARES OF COMMON STOCK IN THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For SCHERING-PLOUGH CORPORATION SGP 07-Aug-2009 2 APPROVE ANY ADJOURNMENT OF THE SCHERING-PLOUGH SPECIAL MEETING (INCLUDING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE MERGER AGREEMENT AND THE ISSUANCE OF SHARES OF COMMON STOCK IN THE MERGER). Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: P. CAMUS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: J.S. GORELICK Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: A. GOULD Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: T. ISAAC Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: N. KUDRYAVTSEV Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: A. LAJOUS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: M.E. MARKS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: L.R. REIF Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: T.I. SANDVOLD Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: H. SEYDOUX Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: P. CURRIE Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 1 ELECTION OF DIRECTOR: K.V. KAMATH Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 2 PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 3 PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 4 PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 07-Apr-2010 5 PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: HANK BROWN Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: MICHAEL CHU Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: LAWRENCE R. CODEY Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: PATRICK DUFF Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: T. J. DERMOT DUNPHY Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: CHARLES F. FARRELL, JR. Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: WILLIAM V. HICKEY Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: JACQUELINE B. KOSECOFF Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: KENNETH P. MANNING Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 1 ELECTION OF DIRECTOR: WILLIAM J. MARINO Management For For SEALED AIR CORPORATION SEE 81211K100 19-May-2010 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: ROBERT R. BENNETT Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: GORDON M. BETHUNE Management Against Against SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: DANIEL R. HESSE Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: V. JANET HILL Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: FRANK IANNA Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: SVEN-CHRISTER NILSSON Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: WILLIAM R. NUTI Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 1 ELECTION OF DIRECTOR: RODNEY O'NEAL Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2010. Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 3 TO APPROVE AN AMENDMENT TO THE 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For SPRINT NEXTEL CORPORATION S 11-May-2010 4 TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING POLITICAL CONTRIBUTIONS. Shareholder Against For SPRINT NEXTEL CORPORATION S 11-May-2010 5 TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For SPRINT NEXTEL CORPORATION S 11-May-2010 6 TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' ABILITY TO ACT BY WRITTEN CONSENT. Shareholder Against For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: ARTHUR M. BLANK Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: MARY ELIZABETH BURTON Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: JUSTIN KING Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: ROWLAND T. MORIARTY Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: ROBERT C. NAKASONE Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: ELIZABETH A. SMITH Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: ROBERT E. SULENTIC Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: VIJAY VISHWANATH Management For For STAPLES, INC. SPLS 07-Jun-2010 1 ELECTION OF DIRECTOR: PAUL F. WALSH Management For For STAPLES, INC. SPLS 07-Jun-2010 2 TO APPROVE THE LONG TERM CASH INCENTIVE PLAN. Management For For STAPLES, INC. SPLS 07-Jun-2010 3 TO APPROVE AN AMENDMENT TO STAPLES' AMENDED AND RESTATED 2,430,,430, Management For For STAPLES, INC. SPLS 07-Jun-2010 4 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For STAPLES, INC. SPLS 07-Jun-2010 5 TO ACT ON A SHAREHOLDER PROPOSAL REGARDING THE ABILITY OF SHAREHOLDERS TO ACT BY MAJORITY WRITTEN CONSENT. Shareholder Against For STAPLES, INC. SPLS 07-Jun-2010 6 TO ACT ON A SHAREHOLDER PROPOSAL PROVIDING SHAREHOLDERS OWNING 10% OF OUTSTANDING SHARES WITH THE ABILITY TO CALL SPECIAL MEETINGS. Shareholder Against For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: K. BURNES Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: P. COYM Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: A. FAWCETT Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: D. GRUBER Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: L. HILL Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: J. HOOLEY Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: R. KAPLAN Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: C. LAMANTIA Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: R. LOGUE Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: R. SERGEL Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: R. SKATES Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: G. SUMME Management For For STATE STREET CORPORATION STT 19-May-2010 1 ELECTION OF DIRECTOR: R. WEISSMAN Management For For STATE STREET CORPORATION STT 19-May-2010 2 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management Abstain Against STATE STREET CORPORATION STT 19-May-2010 3 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For STATE STREET CORPORATION STT 19-May-2010 4 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. Shareholder Against For STATE STREET CORPORATION STT 19-May-2010 5 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO A REVIEW OF PAY DISPARITY. Shareholder Against For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: ROBERT M. BEALL, II Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: ALSTON D. CORRELL Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: JEFFREY C. CROWE Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: PATRICIA C. FRIST Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: BLAKE P. GARRETT, JR. Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: DAVID H. HUGHES Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: M. DOUGLAS IVESTER Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: J. HICKS LANIER Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: WILLIAM A. LINNENBRINGER Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: G. GILMER MINOR, III Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: LARRY L. PRINCE Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: FRANK S. ROYAL, M.D. Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: THOMAS R. WATJEN Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: JAMES M. WELLS III Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: KAREN HASTIE WILLIAMS Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2011: DR. PHAIL WYNN, JR. Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 2 PROPOSAL TO APPROVE THE PERFORMANCE GOALS UNDER THE SUNTRUST BANKS, INC. MANAGEMENT INCENTIVE PLAN. Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2010. Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 4 TO APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE HOLDERS OF COMMON STOCK OF SUNTRUST BANKS, INC. APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVES AS DESCRIBED IN THE SUMMARY COMPENSATION TABLE AS WELL AS IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE OTHER EXECUTIVE COMPENSATION TABLES AND RELATED DISCUSSION" Management For For SUNTRUST BANKS, INC. STI 27-Apr-2010 5 SHAREHOLDER PROPOSAL REGARDING PREPARATION AND DISCLOSURE OF SUSTAINABILITY REPORT. Shareholder Against For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: MICHAEL A. BROWN Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: WILLIAM T. COLEMAN Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: FRANK E. DANGEARD Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: DAVID L. MAHONEY Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: ENRIQUE SALEM Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 1 ELECTION OF DIRECTOR: V. PAUL UNRUH Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 2 TO RATIFY THE SELECTION OF KPMG LLP AS SYMANTEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For SYMANTEC CORPORATION SYMC 23-Sep-2009 3 TO CONSIDER AND VOTE UPON A STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For SYSCO CORPORATION SYY 18-Nov-2009 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JONATHAN GOLDEN Management No Vote SYSCO CORPORATION SYY 18-Nov-2009 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JOSEPH A. HAFNER. JR. Management No Vote SYSCO CORPORATION SYY 18-Nov-2009 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: NANCY S. NEWCOMB Management No Vote SYSCO CORPORATION SYY 18-Nov-2009 1 ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: KENNETH F. SPITLER Management No Vote SYSCO CORPORATION SYY 18-Nov-2009 2 TO APPROVE THE 2009 NON-EMPLOYEE DIRECTORS STOCK PLAN. Management No Vote SYSCO CORPORATION SYY 18-Nov-2009 3 TO AUTHORIZE AMENDMENTS TO SYSCO'S 2, AS AMENDED. Management No Vote SYSCO CORPORATION SYY 18-Nov-2009 4 TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2, SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management No Vote SYSCO CORPORATION SYY 18-Nov-2009 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2010. Management No Vote SYSCO CORPORATION SYY 18-Nov-2009 6 TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES. Management No Vote SYSCO CORPORATION SYY 18-Nov-2009 7 TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS ADOPT CERTAIN PRINCIPLES FOR HEALTH CARE REFORM. Shareholder No Vote THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: BARRY DILLER Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: MUHTAR KENT Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: DONALD R. KEOUGH Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: DONALD F. MCHENRY Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: SAM NUNN Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: JACOB WALLENBERG Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 1 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For THE COCA-COLA COMPANY KO 21-Apr-2010 3 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For THE COCA-COLA COMPANY KO 21-Apr-2010 4 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR Shareholder Against For THE COCA-COLA COMPANY KO 21-Apr-2010 5 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shareholder Against For THE COCA-COLA COMPANY KO 21-Apr-2010 6 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shareholder Against For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JACQUELINE K. BARTON Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JAMES A. BELL Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: BARBARA H. FRANKLIN Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JOHN B. HESS Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: PAUL POLMAN Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: RUTH G. SHAW Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 1 ELECTION OF DIRECTOR: PAUL G. STERN Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 3 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION REGARDING SPECIAL STOCKHOLDER MEETINGS. Management For For THE DOW CHEMICAL COMPANY DOW 13-May-2010 4 STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REMEDIATION IN THE MIDLAND AREA. Shareholder Against For THE DOW CHEMICAL COMPANY DOW 13-May-2010 5 STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION. Shareholder Against For THE DOW CHEMICAL COMPANY DOW 13-May-2010 6 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION. Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: JOHN H. BRYAN Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: GARY D. COHN Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 1 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2 Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 3 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MATTERS Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 4 APPROVAL OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 5 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF 25% OF OUR OUTSTANDING SHARES OF COMMON STOCK TO CALL SPECIAL MEETINGS Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 6 SHAREHOLDER PROPOSAL A REPORT ON CUMULATIVE VOTING Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 7 SHAREHOLDER PROPOSAL REGARDING COLLATERAL IN OVER-THE-COUNTER DERIVATIVES TRADING Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 8 SHAREHOLDER PROPOSAL REGARDING SEPARATE CHAIR & CEO Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 9 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 10 SHAREHOLDER PROPOSAL REGARDING A REPORT ON GLOBAL WARMING SCIENCE Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 11 SHAREHOLDER PROPOSAL REGARDING A REPORT ON PAY DISPARITY Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 07-May-2010 12 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Against For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: DAVID B. DILLON Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: SUSAN J. KROPF Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: JOHN T. LAMACCHIA Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: DAVID B. LEWIS Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: W. RODNEY MCMULLEN Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: JORGE P. MONTOYA Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: CLYDE R. MOORE Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: SUSAN M. PHILLIPS Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: STEVEN R. ROGEL Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: JAMES A. RUNDE Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For THE KROGER CO. KR 24-Jun-2010 1 ELECTION OF DIRECTOR: BOBBY S. SHACKOULS Management For For THE KROGER CO. KR 24-Jun-2010 2 APPROVAL OF AMENDMENT TO AMENDED ARTICLES OF INCORPORATION TO REQUIRE MAJORITY VOTE FOR ELECTION OF DIRECTORS. Management For For THE KROGER CO. KR 24-Jun-2010 3 APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. Management For For THE KROGER CO. KR 24-Jun-2010 4 APPROVE SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND A REPORT ON CLIMATE CHANGE. Shareholder Against For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: SCOTT D. COOK Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: RAJAT K. GUPTA Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: A.G. LAFLEY Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: CHARLES R. LEE Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: LYNN M. MARTIN Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: RALPH SNYDERMAN, M.D. Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 1 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 2 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 3 AMEND THE COMPANY'S CODE OF REGULATIONS Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 4 APPROVE THE PROCTER & GAMBLE 2 Management For For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 5 SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING Shareholder Against For THE PROCTER & GAMBLE COMPANY PG 13-Oct-2009 6 SHAREHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: JOHN S. CHEN Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: ROBERT A. IGER Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: STEVEN P. JOBS Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: SHERYL SANDBERG Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 1 ELECTION OF DIRECTOR: ORIN C. SMITH Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 3 TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED 2 Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 4 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS. Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 5 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS. Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 6 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS. Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 7 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS. Management For For THE WALT DISNEY COMPANY DIS 10-Mar-2010 8 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For THE WALT DISNEY COMPANY DIS 10-Mar-2010 9 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO EX-GAY NON DISCRIMINATION POLICY. Shareholder Against For THE WILLIAMS COMPANIES, INC. WMB 20-May-2010 1 ELECTION OF DIRECTOR: KATHLEEN B. COOPER Management For For THE WILLIAMS COMPANIES, INC. WMB 20-May-2010 1 ELECTION OF DIRECTOR: WILLIAM R. GRANBERRY Management For For THE WILLIAMS COMPANIES, INC. WMB 20-May-2010 1 ELECTION OF DIRECTOR: WILLIAM G. LOWRIE Management For For THE WILLIAMS COMPANIES, INC. WMB 20-May-2010 2 APPROVAL OF THE AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. Management For For THE WILLIAMS COMPANIES, INC. WMB 20-May-2010 3 APPROVAL OF THE AMENDMENT TO THE WILLIAMS COMPANIES, INC. 2 Management For For THE WILLIAMS COMPANIES, INC. WMB 20-May-2010 4 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2010. Management For For THE WILLIAMS COMPANIES, INC. WMB 20-May-2010 5 STOCKHOLDER PROPOSAL REQUESTING A REPORT REGARDING THE ENVIRONMENTAL IMPACT OF CERTAIN FRACTURING OPERATIONS OF THE COMPANY. Shareholder Against For THE WILLIAMS COMPANIES, INC. WMB 20-May-2010 6 STOCKHOLDER PROPOSAL REQUESTING AN ADVISORY VOTE RELATED TO COMPENSATION. Shareholder Against For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: CAROLE BLACK Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: GLENN A. BRITT Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: THOMAS H. CASTRO Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: DAVID C. CHANG Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: PETER R. HAJE Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: DONNA A. JAMES Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: DON LOGAN Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: WAYNE H. PACE Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: EDWARD D. SHIRLEY Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 1 ELECTION OF DIRECTOR: JOHN E. SUNUNU Management For For TIME WARNER CABLE INC TWC 88732J207 24-May-2010 2 RATIFICATION OF AUDITORS Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: JEFFREY L. BEWKES Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: FRANK J. CAUFIELD Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: ROBERT C. CLARK Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: MATHIAS DOPFNER Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: FRED HASSAN Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: MICHAEL A. MILES Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: KENNETH J. NOVACK Management For For TIME WARNER INC. TWX 21-May-2010 1 ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management For For TIME WARNER INC. TWX 21-May-2010 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For TIME WARNER INC. TWX 21-May-2010 3 COMPANY PROPOSAL TO APPROVE THE TIME WARNER INC. 2 Management For For TIME WARNER INC. TWX 21-May-2010 4 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO PROVIDE THAT HOLDERS OF AT LEAST 15% OF THE COMBINED VOTING POWER OF THE COMPANY'S OUTSTANDING CAPITAL STOCK MAY REQUEST A SPECIAL MEETING OF STOCKHOLDERS. Management For For TIME WARNER INC. TWX 21-May-2010 5 STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. Shareholder Against For TIME WARNER INC. TWX 21-May-2010 6 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For TIME WARNER INC. TWX 21-May-2010 7 STOCKHOLDER PROPOSAL REGARDING ADVISORY RESOLUTION TO RATIFY COMPENSATION OF NAMED EXECUTIVE OFFICERS. Shareholder Against For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 TO APPROVE THE ANNUAL REPORT, THE PARENT COMPANY FINANCIAL STATEMENTS OF TYCO INTERNATIONAL LTD AND THE CONSOLIDATED FINANCIAL STATEMENTS FOR FISCAL YEAR ENDED SEPTEMBER 25, 2009. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: EDWARD D. BREEN Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: MICHAEL E. DANIELS Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: BRIAN DUPERREAULT Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: BRUCE S. GORDON Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: RAJIV L. GUPTA Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: JOHN A. KROL Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: BRENDAN R. O'NEILL Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: SANDRA S. WIJNBERG Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 1 ELECTION OF DIRECTOR: R. DAVID YOST Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 2 TO DISCHARGE THE BOARD OF DIRECTORS FROM LIABILITY FOR THE FINANCIAL YEAR ENDED SEPTEMBER 25, 2009. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 4 TO ELECT DELOITTE AG (ZURICH) AS STATUTORY AUDITORS UNTIL OUR NEXT ANNUAL GENERAL MEETING. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 4 TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING SEPTEMBER 24, 2010. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 4 TO ELECT PRICEWATERHOUSECOOPERS AG (ZURICH) AS SPECIAL AUDITORS UNTIL OUR NEXT ANNUAL GENERAL MEETING. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 5 TO APPROVE THE ALLOCATION OF FISCAL YEAR 2009 RESULTS. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 5 TO APPROVE THE PAYMENT OF A DIVIDEND IN THE FORM OF A CAPITAL REDUCTION, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH THE NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 6 AMENDMENT TO OUR ARTICLES OF ASSOCIATION TO PROVIDE FOR PLURALITY VOTING IN THE EVENT THAT NUMBER OF CANDIDATES THAT ARE NOMINATED FOR ELECTION EXCEEDS NUMBER OF POSITIONS AVAILABLE. Management For For TYCO INTERNATIONAL LTD. TYC H89128104 10-Mar-2010 7 TO CONSIDER AND ACT ON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Management Against Against U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: Y. MARC BELTON Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD G. REITEN Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For U.S. BANCORP USB 20-Apr-2010 1 ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For U.S. BANCORP USB 20-Apr-2010 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2 Management For For U.S. BANCORP USB 20-Apr-2010 3 APPROVAL OF THE U.S. BANCORP AMENDED AND RESTATED 2 Management For For U.S. BANCORP USB 20-Apr-2010 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION PROGRAM. Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: A.H. CARD, JR. Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: T.J. DONOHUE Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: A.W. DUNHAM Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: J.R. HOPE Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: C.C. KRULAK Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: M.R. MCCARTHY Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: M.W. MCCONNELL Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: T.F. MCLARTY III Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: S.R. ROGEL Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: J.H. VILLARREAL Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 1 ELECTION OF DIRECTOR: J.R. YOUNG Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 2 APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For UNION PACIFIC CORPORATION UNP 06-May-2010 3 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN. Shareholder Against For UNION PACIFIC CORPORATION UNP 06-May-2010 4 SHAREHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTING. Shareholder Against For UNITED STATES STEEL CORPORATION X 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN G. DROSDICK Management For For UNITED STATES STEEL CORPORATION X 27-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES R. LEE Management For For UNITED STATES STEEL CORPORATION X 27-Apr-2010 1 ELECTION OF DIRECTOR: JEFFREY M. LIPTON Management For For UNITED STATES STEEL CORPORATION X 27-Apr-2010 1 ELECTION OF DIRECTOR: DAN O. DINGES Management For For UNITED STATES STEEL CORPORATION X 27-Apr-2010 2 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For UNITED STATES STEEL CORPORATION X 27-Apr-2010 3 APPROVAL OF AMENDMENT AND RESTATEMENT OF 2 Management For For UNITED STATES STEEL CORPORATION X 27-Apr-2010 4 APPROVAL OF 2 Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: JOHN V. FARACI Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: CHARLES R. LEE Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 1 ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 2 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management For For UNITED TECHNOLOGIES CORPORATION UTX 14-Apr-2010 3 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: SANDRA O. MOOSE Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: HUGH B. PRICE Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: JOHN W. SNOW Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 1 ELECTION OF DIRECTOR: JOHN R. STAFFORD Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 3 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION Management Abstain Against VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 4 PROHIBIT GRANTING STOCK OPTIONS Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 5 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 6 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 7 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 8 ADOPT AND DISCLOSE SUCCESSION PLANNING POLICY Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 9 SHAREHOLDER APPROVAL OF BENEFITS PAID AFTER DEATH Shareholder For Against VERIZON COMMUNICATIONS INC. VZ 92343V104 06-May-2010 10 EXECUTIVE STOCK RETENTION REQUIREMENTS Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: JAMES W. BREYER Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: ARNE M. SORENSON Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: JIM C. WALTON Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 1 ELECTION OF DIRECTOR: LINDA S. WOLF Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 3 APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 4 APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED Management For For WAL-MART STORES, INC. WMT 04-Jun-2010 5 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 6 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 7 POLITICAL CONTRIBUTIONS REPORT Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 8 SPECIAL SHAREOWNER MEETINGS Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 9 POULTRY SLAUGHTER Shareholder Against For WAL-MART STORES, INC. WMT 04-Jun-2010 10 LOBBYING PRIORITIES REPORT Shareholder Against For WELLPOINT, INC. WLP 94973V107 18-May-2010 1 ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For WELLPOINT, INC. WLP 94973V107 18-May-2010 1 ELECTION OF DIRECTOR: GEORGE A. SCHAEFER, JR. Management For For WELLPOINT, INC. WLP 94973V107 18-May-2010 1 ELECTION OF DIRECTOR: JACKIE M. WARD Management For For WELLPOINT, INC. WLP 94973V107 18-May-2010 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For WELLPOINT, INC. WLP 94973V107 18-May-2010 3 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING A FEASIBILITY STUDY FOR CONVERTING TO NONPROFIT STATUS. Shareholder Against For WELLPOINT, INC. WLP 94973V107 18-May-2010 4 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. Shareholder Against For WELLPOINT, INC. WLP 94973V107 18-May-2010 5 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Shareholder Against For WELLPOINT, INC. WLP 94973V107 18-May-2010 6 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO CHANGE OUR JURISDICTION OF INCORPORATION FROM INDIANA TO DELAWARE. Shareholder Against For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN S. CHEN Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: DONALD M. JAMES Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: ROBERT K. STEEL Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 1 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 2 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Management Abstain Against WELLS FARGO & COMPANY WFC 27-Apr-2010 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Management For For WELLS FARGO & COMPANY WFC 27-Apr-2010 5 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder Against For WELLS FARGO & COMPANY WFC 27-Apr-2010 6 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Against For WELLS FARGO & COMPANY WFC 27-Apr-2010 7 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Against For WELLS FARGO & COMPANY WFC 27-Apr-2010 8 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For WYETH WYE 20-Jul-2009 1 VOTE TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 25, 2009, AMONG PFIZER INC., WAGNER ACQUISITION CORP. AND WYETH, AS IT MAY BE AMENDED FROM TIME TO TIME Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: ROBERT M. AMEN Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: VICTOR F. GANZI Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: ROBERT LANGER Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: RAYMOND J. MCGUIRE Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: MARY LAKE POLAN Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: BERNARD POUSSOT Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: GARY L. ROGERS Management For For WYETH WYE 20-Jul-2009 1 ELECTION OF DIRECTOR: JOHN R. TORELL III Management For For WYETH WYE 20-Jul-2009 2 VOTE TO APPROVE THE ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT Management For For WYETH WYE 20-Jul-2009 4 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS WYETH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 Management For For WYETH WYE 20-Jul-2009 5 STOCKHOLDER PROPOSAL REGARDING REPORTING ON WYETH'S POLITICAL CONTRIBUTIONS AND TRADE ASSOCIATION PAYMENTS Shareholder Against For WYETH WYE 20-Jul-2009 6 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS Shareholder Against For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: FREDRIC W. CORRIGAN Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: BENJAMIN G.S. FOWKE III Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: RICHARD C. KELLY Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: ALBERT F. MORENO Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: CHRISTOPHER J. POLICINSKI Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: A. PATRICIA SAMPSON Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: DAVID A. WESTERLUND Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: KIM WILLIAMS Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 1 ELECTION OF DIRECTOR: TIMOTHY V. WOLF Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 2 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE EXECUTIVE ANNUAL INCENTIVE AWARD PLAN, AS AMENDED AND RESTATED. Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 3 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE 2005 LONG-TERM INCENTIVE PLAN. Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 4 RATIFY THE APPOINTMENT OF DELOITTE AND TOUCHE LLP AS XCEL ENERGY INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For XCEL ENERGY INC. XEL 98389B100 19-May-2010 5 SHAREHOLDER PROPOSAL REGARDING ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For ZIONS BANCORPORATION ZION 28-May-2010 1 ELECTION OF DIRECTOR: ROGER B. PORTER Management For For ZIONS BANCORPORATION ZION 28-May-2010 1 ELECTION OF DIRECTOR: L.E. SIMMONS Management For For ZIONS BANCORPORATION ZION 28-May-2010 1 ELECTION OF DIRECTOR: STEVEN C. WHEELWRIGHT Management For For ZIONS BANCORPORATION ZION 28-May-2010 2 APPROVAL OF AMENDMENT TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO INCREASE NUMBER OF AUTHORIZED SHARES. Management For For ZIONS BANCORPORATION ZION 28-May-2010 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For ZIONS BANCORPORATION ZION 28-May-2010 4 APPROVAL, ON A NONBINDING ADVISORY BASIS, OF THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS NAMED IN THE PROXY STATEMENT WITH RESPECT TO THE FISCAL YEAR ENDED DECEMBER 31, 2009. Management For For ZIONS BANCORPORATION ZION 28-May-2010 5 SHAREHOLDER PROPOSAL - THAT THE BOARD ADOPT A POLICY PROHIBITING EMPLOYMENT DISCRIMINATION BASED ON SEXUAL ORIENTATION OR GENDER IDENTITY. Shareholder Against For ZIONS BANCORPORATION ZION 28-May-2010 6 SHAREHOLDER PROPOSAL - THAT THE BOARD ADOPT A POLICY TO SEPARATE THE POSITIONS OF CHAIRMAN OF THE BOARD AND CEO. Shareholder Against For ZIONS BANCORPORATION ZION 28-May-2010 7 SHAREHOLDER PROPOSAL - THAT THE BOARD ADOPT "SAY ON PAY" POLICY. Shareholder Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JPMorgan Value Opportunities Fund, Inc. (Registrant) ByJeffrey L. Steele President, Director and Principal Executive Officer Date:August 27, 2010
